DETAILED ACTION
Receipt of Arguments/Remarks filed on May 27 2022 is acknowledged. Claims 11 and 17-20 were/stand cancelled. Claims 1-3, 5 and 10 were amended. Claims 1-10 and 12-16 are pending. Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1 2021. Claims 1-5, 10 and 12-16 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 18 2022 was considered by the examiner.

Withdrawn Rejections
The amendments filed May 27 2022 have partially overcome the rejection of claims 4-5 and 10 under 35 USC 112(b).  The antecedent basis issue has been corrected.  However, the rejection of claim 10 is maintained for the reasons set forth below.
The cancellation of claim 17-20 renders the rejection of the claims under 35 USC 102(a)(1) over Cho et al. moot. 
The declaration under 37 CFR 1.130(a) filed on May 27 2022 is sufficient to overcome the rejection of claims 1-5 and 10-20 based on Pegavision.  The declaration establishes that the current inventive entity is the inventive entity of the Pegavision reference.  Since it is only available during the grace period, the declaration is sufficient to disqualify the reference as prior art under the 102(b)(1)(A) exclusion.
However, upon further consideration, a second action non-final is deemed necessary based on the prior art below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 as currently written is vague and indefinite.  Claim 10 recites the thiol ligand is an additional lipoic acid and dihydrolipoic acid.  Since the claim from which it depends (claim 4) recites a thiol ligand.  It is unclear if the thiol ligand is required to bet both lipoic acid and dihydrolipoic acid or if only one is required since the rejection “a” thiol ligand includes a singular ligand.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Turcu et al. (nanomaterials, 2017) in view of Alvarez-Rivera et al. (Journal of Pharmaceutical Sciences, 2016, cited in the Office action mailed on February 4 2022).
Applicant Claims
	The instant application claims an ophthalmic product having a cornea repair function characterized by comprising an ophthalmic composition that includes gold nanoparticles and at least one auxiliary repairing ingredient, wherein the auxiliary repairing ingredient is alpha-lipoic acid, an effective concentration of the gold nanoparticles is from 0.01 ppm to 3000 ppm, and the content of the alpha-lipoic acid is greater than 0 wt % and less than 20 wt % based on 100 wt % of the ophthalmic composition.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Turcu et al. is directed to lipoic acid gold nanoparticles functionalized with organic compounds as bioactive materials.  Gold nanoparticles (Au NPs) are increasingly exploited for the design and development of novel nanomedicines due to their ease of synthesis, characterization and surface functionalization.  Different studies demonstrate their antimicrobial properties with a large spectrum including gram-positive and gram-negative bacterial (page 1).  Biomolecules bound on the surface of nanoparticles can simultaneously play several essential roles like preserving the size of the main core, acting as a stabilizing ligand and making further functionalization steps possible (page 2, second paragraph).  One kind of chemical reaction is based on the affinity of gold for thiol groups.  Lipoic acid (LA) is a disulfide that is a well-known antioxidant and it is reduced at intracellular levels into dihydrolipoic acid which as strong antioxidant properties.  It is used in medicine in man diseases due to its antioxidant activity (page 2).  LA Au NPs were obtained (section 2.2).  Fully coated Au NPs with an average size of 16 nm were obtained (section 3.1, figure 1).  Table 1 shows the MIC of sample I which is the LA coated Au NPs.  The gold nanoparticles were biocompatible at concentrations lower than 50 µg/mL (conclusions).  Serial two-fold dilutions of compounds ranging between 1000 and 1.95 µg/mL performed in a 200 µL volume of broth (section 2.5).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Turcu teaches gold nanoparticles with lipoic acid attached and teaches a concentration of the coated Au NPs, Turcu et al. does not specify a concentration of the lipoic acid.  However, this deficiency is cured by Alvarez-Rivera et al.
	Alvarez-Rivera et al. is directed to alpha-lipoic acid in soluplus polymeric nanomicelles for ocular treatment of diabetes associated corneal diseases.  Lipoic acid (ALA) has high antioxidant potential.  It has hypoglycemic properties as well as favors corneal epithelium reparation (page 2855, last paragraph).  ALA attenuates vascular proliferation and damage in the membrane of the corneal nerve fibers.  ALA also has anti-inflammatory activity making it an alternative to non-steroidal anti-inflammatory drugs.  ALA (0.1%) ophthalmic solution is taught (page 2856, left column).  The pH of the medium was 7.2 (page 2858, right column).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turco et al. and Alvarez-Rivera et al. and utilize lipoic acid in a concentration greater than 0 and less than 1% such as 0.1%.   One skilled in the art would have been motivated to utilize the lipoic acid in this concentration as it is an anti-inflammatory agent as taught by Alvarez-Rivera et al.  Since Turco et al. teaches a total concentration of between 1.95 and 1000 µg/mL which corresponds to 1.95 and 1000 ppm (i.e. 0.0002 to 0.1%), there is a reasonable expectation of success.  This concentration would correspond to both the Au NPs as well as the lipoic acid concentration.   Furthermore, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.	
Regarding the particle size of the gold nanoparticles, Turco et al. teaches 16 nm which falls within the scope claimed.   Turco et al. teaches solutions of the Au NPs reading on claim 13.  The broth solution taught in Turco et al. reads on a transferring medium.  

Claims 1-5, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Turco et al. in view of Alvarez-Rivera et al. as applied to claims 1-5, 10 and 13-14 above and in further view of Jan (TW200841871A, cited in the Office action mailed on February 4 2022) and Claret et al. (USPGPUB No. 20180147283).
Applicant Claims
	The instant application claims the ophthalmic composition has a pH from 6 to 8 and an osmotic pressure from 240 osmol/kg to 400 osmol/kg.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Turco et al. are set forth above.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Turco et al. does not teach the use of the antioxidant Au NPs with a contact lens or specify the claimed pH and osmotic pressure. However, these deficiencies are cured by Claret et al. and Jan.
	Claret et al. is directed to an ophthalmic composition comprising lipoic acid and a mucomimetic polymer.  Claimed is a composition comprising a mucomimetic polymer and lipoic acid (claim 1).  The amount of lipoic acid ranges from 0.01 to 0.02% by weight (claim 5).  Lipoic acid is known for its antioxidant properties.  Its antimicrobal properties have also been described for use in contact lens cleanings solution.  A variety of patent application describe the use of ophthalmic or cosmetic composition comprising lipoic acid as antioxidant agent (paragraph 0003).  The use of a buffer to stablize the pH at an acceptable value is taught (paragraph 0030).  The pH of the composition is between 6 and 7 (paragraph 0036).  Sterile compositions are taught (paragraph 0037).  
	Jan (wherein the machine translation is utilized) is directed to a contact lens packaging solution.  The packaging solution contains moisturizing ingredients (page 1, lines 14-15). For the comfort of the contact lens being paced in the eyes of the wearer, the packaging solution has an osmotic pressure ranging from 250 to 350 osmol/kg.  In addition the pH of the solution is in the range of 6 to 8, preferably 7.1 to 7.5 so that the packaging solution is safe and acceptable for human eyes (page 2, lines 63-66).  Osmotic pressure is adjusted with isobaric adjument components (page 3, lines 98-102).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turcu et al., Alvarez-Rivera et al., Claret et al. and Jan and utilize the solution in a package with contact lenses.  One skilled in the art would have been motivated to utilize the solution in this manner in order to provide for antioxidant properties to the solution a contact lens is stored in.  Since lipoic acid has been taught as being used in this manner by Claret et al., there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turcu et al., Alvarez-Rivera et al., Claret et al. and Jan and manipulate the composition to have a pH in the range of 6 to 8 and an osmotic pressure in the range from 250-350 osmol/kg.  One skilled in the art would have been motivated to utilize this osmotic pressure and pH in order to provide for a contact lens which is safe and acceptable for human eyes as taught by Jan and suggested by Claret et al.  

Response to Arguments
Applicants’ arguments filed May 27 2022 have been fully considered but they are not persuasive. 
Applicants argue that Alvarez-Rivera et al. and Jan do not teach the use of alpha-lipoic acid as an auxiliary repairing ingredient which is present in the form of an additive and cooperates with gold nanoparticles.
Regarding Applicants’ arguments, firstly, newly cited Turcu et al. teaches lipoic acid coated nanoparticles.  While Alvarez-Rivera et al. and Jan do not teach these same nanoparticles, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Therefore, in order to render the product claims obvious, the prior art merely needs to teach lipoic acid, it does not need to teach the use of the lipoic acid for the same reasons Applicants utilized lipoic acid.  
	 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16896311 (USPGPUB No. 20200405636).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims an ophthalmic product having a cornea repair function characterized by comprising an ophthalmic composition that includes gold nanoparticles and at least one auxiliary repairing ingredient, wherein the auxiliary repairing ingredient is alpha-lipoic acid, an effective concentration of the gold nanoparticles is from 0.01 ppm to 3000 ppm, and the content of the alpha-lipoic acid is greater than 0 wt % and less than 20 wt % based on 100 wt % of the ophthalmic composition.
Copending ‘311 an ophthalmic product having an antioxidative function characterized by comprising an ophthalmic composition that includes gold nanoparticles and at least one antioxidative auxiliary ingredient, wherein an effective concentration of the gold nanoparticles is from 0.01 ppm to 3000 ppm, and the content of the at least one antioxidative auxiliary ingredient is greater than 0 wt % and less than 20 wt % based on 100 wt % of the ophthalmic composition.  The antioxidant auxiliary ingredient as claimed is alpha-lipoic acid.  Surface modification with thiol ligands is claimed.  The same pH and osmotic pressure is claimed.  A contact lends immersed in the solution is claimed.  Also claimed is an ophthalmic product having an antioxidative function characterized by comprising an ophthalmic composition that includes gold nanoparticles, wherein the effective concentration of the gold nanoparticles is from 0.01 ppm to 3000 ppm, and the average particle size of the gold nanoparticles is from 0.01 nm to 100 nm.  
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to compositions comprising the same ingredients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The rejections are maintained since applicant has not made any substantive arguments traversing the rejection.
Applicants are reminded of their obligation to respond to all rejections.  There are no arguments with regards to the nonstatutory double patenting rejection.  The examiner notes that future responses which fail to respond to all rejection with be considered non-responsive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616